The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 10, 2014

                                       No. 04-14-00188-CR

                                           Mike DAVIS,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR0287
                          Honorable Mary D. Roman, Judge Presiding

                                          ORDER
       The reporter’s record in this appeal was due April 27, 2014; however, the court granted
the reporter, Charles Richardson, an extension of time until May 27 to file the record. The
record was not filed. Instead, the reporter filed a notification of late record on June 9, requesting
an additional thirty days to file the record.

        We order Charles Richardson to file the record by June 26, 2014 (sixty days after the
original due date). Richardson is advised that the court will not grant a further extension of time
unless he (1) establishes there are extraordinary circumstances that prevent him from timely
filing the record and (2) provides the court reasonable assurance the record will be completed
and filed by the requested extended deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court